NOT FOR PUBLICATION                           FILED
                                                                         OCT 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELCHOR KARL T. LIMPIN,                         No. 20-55866

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02351-AJB-BLM

 v.
                                                MEMORANDUM*
ROBERT McSEVENEY, Immigration
Judge; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Melchor Karl T. Limpin appeals pro se from the district court’s order

dismissing his action brought under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), arising from his arrest and

detention by Immigration and Customs Enforcement. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil

Procedure 12(b)(1). Colony Cove Props., LLC v. City of Carson, 640 F.3d 948,

955 (9th Cir. 2011). We affirm.

      The district court properly dismissed Limpin’s claims against defendants in

their official capacities because Limpin failed to establish any statutory waiver of

sovereign immunity. See Ibrahim v. Dep’t of Homeland Sec., 538 F.3d 1250, 1257

(9th Cir. 2008) (holding that Bivens claims are not available against federal

agencies or agents sued in their official capacity); Dunn & Black, P.S. v. United

States, 492 F.3d 1084, 1088 (9th Cir. 2007) (dismissal for lack of jurisdiction is

proper where plaintiff fails to establish an “unequivocally expressed waiver of

sovereign immunity”).

      The district court did not abuse its discretion by dismissing Limpin’s claims

against defendants in their individual capacities because Limpin failed to effect

proper service of the summons and amended complaint after being given notice

and an opportunity to do so. See Fed. R. Civ. P. 4(m) (outlining requirements for

proper service and explaining that a district court may dismiss for failure to serve

absent a showing of good cause for failure to serve); Cal. Civ. Proc. Code § 415.30

(outlining the requirements for service under California law); Oyama v. Sheehan

(In re Sheehan), 253 F.3d 507, 511-13 (9th Cir. 2001) (setting forth standard of

review and discussing Rule 4(m)’s good cause notice standard and the district



                                          2                                     20-55866
court’s broad discretion to dismiss an action).

      We reject as meritless Limpin’s contention that he should have been granted

leave to amend.

      AFFIRMED.




                                          3                               20-55866